          Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 1 of 9



                                                                                     1/29/2021

To whom it may concern,


I am writing in reference to Patrick E McCaughey who is currently incarcerated after the
incident at the Capitol on January 6, 2021, and he has been denied bail at this time.

I have known Pat since 2016 when I spent significant time with him while his company did
renovations in my home. Everyday for about 3 months he was at my home from 8AM to 5PM.

Since that time, he has been at my home doing odd jobs or consulting about a project I
anticipate to start in the spring of this year. I have no reservations about continuing that plan
with him involved.

I have found Pat to be respectful at all times to me and others in my family including my dog of
13 years who was quite frail. He always comported himself in an honorable and dignified way.
We had many conversations on various subjects and I was always amazed at his vast
knowledge on many topics. I never had one doubt about his honesty or ability to be
responsible with my personal possessions.

I also was impressed at his ability to work along side his father in a respectful and humble
manner while he learned and often contributed professionally to the process.

Other aspects of his nature are kindness and compassion as I also recommended him and his
his company to senior citizens, many who would be considered the most vulnerable in any
community.

Please consider returning Patrick McCaughey back to his home where he will be able to handle
this process with the support of his family, friends and those who know this man and what he
is capable of accomplishing in life.

If you have any questions on the above information, don’t hesitate to contact me.

Respectfully submitted,

Donna Simone
                          d


              ne@gmail.com
        Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 2 of 9




Re: Patrick McCaughey
January 31, 2021

Dear Sir or Madam,

I am writing to you regarding Patrick McCaughey and, despite the devastating
charges against him, feel it is important to attest to the character of this young
man as I have known him over the years.

As concert manager for the Ridgefield Symphony Orchestra, I hire and supervise
the stage crew. Patrick joined the crew in the fall of 2013 (I believe his junior year
in high school) and very quickly became my key person, staying with us beyond
high school graduation since he continued to live and work in the area. The last
time he was on the payroll was May of 2018.

I have had the pleasure to work with and get to know many young people on the
crew over the years. Patrick stood out amongst his peers. Patrick is very
personable and gracious with a natural reserve and a sense of responsibility
beyond his years. Once he “learned the ropes”, he knew instinctively how to
anticipate what was required and I could trust him to cover the most responsible
of tasks. A key part of the job involved installing and taking down overhead sound
baffles (a ceiling), and the crew had the heavy work of cranking hand winches, the
worst of which moved a loaded electric. There were safety issues involved with
this task (and others we undertook such as hanging and focusing stage lighting),
and I could count on Patrick observe protocols correctly and to keep everyone
else safe. In fact, I was so impressed with his performance that I asked him,
should I consider stepping down from my position, if could I recommend him to
take over my job. (At that time, he anticipated moving away from the area, and I
decided to stay on with the orchestra, so nothing came of it.) But out of all the
young people I have worked with, I would trust Patrick most to not only safely
install and take down the orchestra set-up, but to interact with our musicians,
staff, guest artists and patrons in a professional manner.

In the 5 plus years I worked with Patrick, I found him to very respectful, loyal,
dedicated and caring. Amongst other young folks I would see occasional
shenanigans and irresponsible behavior. Patrick had a sense of humor too, but he
knew how to be appropriate and he never got out of line. Because of his maturity,
        Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 3 of 9




I would assign him to welcome our conductors and guest artists and bring them to
the stage during rehearsals and escort them backstage before their concert
entrances. Before the concerts he would also help with the reserved patron
parking, interacting respectfully with our important donors, and once inside I
would count on him to go into the lobby to talk with our front of house managers
to determine when we were ready to begin the concert. In all these cases he
interacted with all people (including our cherished senior population) with dignity
and grace. I was paying attention and did observe him in action and I was always
proud of him.

In quiet moments while the orchestra was rehearsing, I had time to sit with the
crew, to chat and get to know them better. Patrick always spoke positively of
school and clearly had a passion for history and intellectual pursuits. It’s been a
long time now and I do not recall the exact nature of our conversations, but he
always impressed me as a deep thinker who cared about academics, his school
and his community.

He is a passionate and kind young man, and I am deeply saddened to learn that
he was caught up in that tragic day in Washington, DC. I cannot imagine what
brought him to be involved in this event; this is not the character of the young
man I got to know and who I still believe him to be. There is so much good in him.
He grew up in a community that encourages people to care for each other and to
stand up to do the right thing with honor.

Thank you for your consideration.
Respectfully yours,
Catherine

Catherine Hazlehurst (formerly Catherine da Cruz)
           Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 4 of 9




January 31, 2021



To Whom it May Concern,



This is a character reference letter for Patrick McCaughey.

My company provides theatrical sound and lighting equipment and labor for large scale outdoor live
events.

Patrick was a part time worker during the summer months (June, July & August) for my company during
the years 2015 thru 2018.

I had complete confidence in his ability to complete all tasks assigned. He was always prompt, polite,
hard working and respectful of both his fellow workers and audience members at the performances.

Whenever I needed to have anything done that was outside of the crew's usual responsibilities, he was
the first one to jump in and take on the task.

It was a pleasure to have him on my crew and If asked, I would be happy to recommend him for a
position in a field that he was qualified for.

Please feel free to reach out to me if you have any questions.



Respectfully.




Mark Murray
          Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 5 of 9



Jane Marie Grassi




January 31, 2021

Your Honor,

I have known Patrick McCaughey III as a friend and neighbor for over fifteen
years since his family moved in next door. I was both troubled and surprised to
hear about his recent case as it seemed the antithesis to Patrick’s demeanor.
It is for this reason I am moved to write a letter of reference for Patrick
McCaughey III regarding this matter. I understand the seriousness of this
proceeding however, and hope the court will show some leniency.

Patrick has been a good friend to my son. He has always been kind,
respectful, and helpful to our family. In the nearly sixteen years we’ve known
Patrick he has been a guest in our home for sleepovers, gatherings, and
birthday parties. Patrick has always been a responsible person. As a pre-teen
and a teenager he worked for us as a dogsitter, and general pet sitter for us
when we vacationed. I put great trust in him to take good care of our animals.
He never let us down.

In more recent years Patrick has always been our go-to guy when we needed
any heavy-duty help around our home. He is always Johnny-on-the-spot with
heavy lifting of materials during our various home projects. Patrick has been
very helpful to us throughout the years.

In addition to our friendship Patrick has been an upstanding member in the
neighborhood. He often volunteers for lake association activities throughout
the year. Patrick keeps an eye on our home when we are away. I feel safe in
the knowledge that he is looking out for me and my family.

It is my sincere hope that the court takes this letter into consideration. Despite
the current case, Patrick McCaughey III is an honorable individual, a valuable
member of my community, and a good human being.

Sincerely,


Jane Marie Grassi
         Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 6 of 9



January 28, 2021

Veronica L Tyrell




RE: Character Reference - Patrick McCaughey

Your Honor,

I have known Patrick’s Mother, Ulrike Fein since 2007, during those 13 plus years I have had
many interactions with Patrick and his family.

He has always shown respect towards his family, friends and strangers. He is a kind young
man, a true gentleman. As you are aware he has never been in any trouble with the law, he has
been an honor student and has been active in his town working at Concerts in the Park and the
Ridgefield Symphony. He is a young man who has been a model citizen.

Over the years his mother and I have shared stories of our kids' lives as they grew up. Patrick
was always willing to help his neighbor out with little things like moving heavy items and to his
Mom’s delight and pride he would never accept money for his acts of kindness. He enjoyed
working with the Ridgefield Symphony and Ballard Park Concerts in the Park events in his town
and they enjoyed working with him, they reached out to him to help each season. She spoke
about his relationships with his friends, his compassion for them during difficult times, consoling
and comforting them over the years.

I hope that you can see him as the person his family and friends know.

Warm Regards,

Veronica Tyrell
                  Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 7 of 9

lindy@lindyursolaw.com

From:                             Patrick Mccaughey <mccoyconst@gmail.com >
Se nt:                            Monday, February 1, 2021 11 :48 AM
To:                               lindy@lindyursolaw.com
Subject:                          Fwd: Letter of Support for Pat McCaughey




---------- Forwarded message ---------
From : John Griffi n <JohnGriffinATX@outlook.com>
Date : Thu, Jan 28, 2021 at 12:09 PM
Subject: Letter of Support for Pat McCaughey
To : Patrick Mccaughey <mccoyconst@gmail.com>



To Whom It May Concern,




We have known Patrick E McCaughey Ill for at least six years.




We have trusted him with repairs and construction on our house and have left him alone in our house with our
belongings many times while we have been away. Several years ago when our car broke down and we were stranded in
nearly 100 degree heat, he dropped what he was doing to rescue us and bring us back home.




Based on our experience, Pat is honest, trustworthy, respectful, and kind.




We have known his grandmother well over 10 years and his father for many years as well.




Pat poses absolutely no danger to the community and, in our opinion, Pat does not belong in jail.




Mary Griffin

John Griffin




                                                            1
             Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 8 of 9



To Whom It May Concern,

I met Patrick McCaughey on a job with his father three years ago. Since then, we have worked on several
projects together around Fairfield County. Through both his work and our time spent working together I
have discovered that Patrick is a hard-working, respectful, considerate, and empathetic individual. I
trust Patrick as a worker and as an individual, and always enjoyed my time working with him and his
father.

Sincerely,

Joseph Haas
New Canaan Forge
                                               Case 1:21-cr-00040-TNM Document 16 Filed 02/12/21 Page 9 of 9




Letter of Character                                                                                                                                       Vahooflnbox


     feliciaclem555@aol.com <feliciaclem555@aol.com>                                                                                         S.   Sat. Jan 30 at 2:26 PM
     To: ulrikefein@sbcglobal.net




To Whom It May Concern,


  It is my pleasure to write this letter on behalf of Patrick McCaughey. I have known Patrick for the past six years. During this time, I have interacted with him
through the Fox Hill Lake Association where he has donated his time to this non-profit group. I have also had the pleasure of knowing Patrick on a more
personal level. I have joined him and his family for the past few years on Christmas Eve for a traditional German dinner. He has always welcomed me into
his house and made me feel comfortable. I have had the pleasure of seeing the gentle bond between him and his mother. He is very smart and quiet young
man. I have seen him have a passion for cultivating food for his family and also cooking. Patrick also shared a very loving relationship with his late cat
Gracie. Having gotten to know Patrick, I do not believe he would ever have the intentions of hurting anyone. I believe that he was at the wrong place at the
wrong time. I truly believe he is a good person.

                                                                                                                                                                           )
Regards,

Felicia Clem

                                                                         ~    <~   .....
